—In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from a fact-finding and. dispositional order of the Family Court, Suffolk County (Lehman, J.), dated December 3, 1998, which, after a hearing, found that she had neglected the subject children.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the petitioner proved by a preponderance of the evidence that Michael S. was neglected {see, Family Ct Act 1012 [f| [i]). On the facts presented, a finding of derivative neglect with regard to his siblings was *476warranted (see, Matter of Dutchess County Dept, of Social Servs. [Douglas E., III] v Douglas E., Jr., 191 AD2d 694).
The appellant’s remaining contentions are without merit. Thompson, J. P., Friedmann, Florio and Smith, JJ., concur.